Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed July 26, 2021.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The information Disclosure Statement filed January 7, 2022 has been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2009/0268754) in view of Mukerji et al. (US 2014/0237503).

INDEPENDENT:
As per claim 1, Palm teaches a non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a first networked device to (see Palm, [0060]: “These computer program instructions may be provided to a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions specified”): 
determine that the first networked device is a bonded zone coordinator of a bonded zone comprising the first networked device and a second networked device (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol”; [0003]: “The DMC may be configured to coordinate and/or control operations of the DMS and/or DMR”; and [0030]: “The DMC 150 is configured to coordinate and/or control operations of the DMS 160 and/or DMR 170 via the network 130”); 
receive a media stream from the media source device according to a first media playback protocol, wherein the first networked device is configured to use both the first media playback protocol and a second media playback protocol, wherein the first media playback protocol and the second media playback protocol are incompatible (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol. A command to control an operation of at least one of the plurality of digital media devices is transmitted from the mobile terminal and is received at the digital media control point device via the wireless connection using a second communications protocol that is different from the first communications protocol”; and [0007]: “wireless communication between the mobile terminal and the digital media control point device may be established using an application program interface (API) based on the second communications protocol. The second communications protocol may include commands that correlate to commands defined by the first communications protocol”); 
receive, from the second networked device, a playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, Abstract: “A command to control an operation of at least one of the plurality of digital media devices is transmitted from the mobile terminal and is received at the digital media control point device via the wireless connection using a second communications protocol that is different from the first communications protocol”); 
execute the received playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, [0032]: “The mobile terminal 125 may thereby include a relatively small client application that governs the API and the user interface for communication with the DMC 150, and the DMC 150 may execute the commands received from the mobile terminal 125, as discussed in detail below”); 
convert the received playback command for controlling playback of the media stream according to the second media playback protocol into a converted playback command for controlling playback of the media stream according to the first media playback protocol (see Palm, Abstract: “The received command is correlated to a corresponding command in accordance with the first communications protocol, and is transmitted to the at least one of the plurality of digital media devices via the network using the first communications protocol”; and [0034]: “More particularly, the DMC 150 converts or correlates the received non-DLNA compliant commands to corresponding commands in accordance with the DLNA-complaint protocol used for communication with the other digital media devices on the network 130, and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”); and 
send the converted playback command to the media source device (see Palm, Abstract: “The received command is correlated to a corresponding command in accordance with the first communications protocol, and is transmitted to the at least one of the plurality of digital media devices via the network using the first communications protocol”; and [0034]: “More particularly, the DMC 150 converts or correlates the received non-DLNA compliant commands to corresponding commands in accordance with the DLNA-complaint protocol used for communication with the other digital media devices on the network 130, and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”).
Although Palm teaches determining that the first networked device is the bonded zone coordinator (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol”; and [0003]: “The DMC may be configured to coordinate and/or control operations of the DMS and/or DMR”), Palm does not explicitly teach based on determining, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device.
 Mukerji teaches based on determining that the first networked device is the bonded zone coordinator, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device (see Mukerji, [0069]: “In another illustrative embodiment the requesting device can proactively submit the communication identifier to the media source”; [0075]: “media content options or communication identifiers to distinguish between viewing communities”; and page 10, Claim 13: “second request comprises a requesting device identifier that matches a first device identifier that is associated with the first media content”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Palm in view of Mukerji by implementing based on determining that the first networked device is the bonded zone coordinator, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device.  One would be motivated to do so because Palm teaches of employing identification to select particular servers  (see Palm, [0300]: “a unique and/or permanent identification, which can be used to select a particular server”).

As per claim 8, Palm teaches a first networked device comprising: 
at least one processor; non-transitory computer-readable medium (see Palm, [0060]: “These computer program instructions may be provided to a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions specified”); and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first networked device is configured to (see Palm, [0060]: “These computer program instructions may be provided to a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions specified”): 
determine that the first networked device is a bonded zone coordinator of a bonded zone comprising the first networked device and a second networked device (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol”; [0003]: “The DMC may be configured to coordinate and/or control operations of the DMS and/or DMR”; and [0030]: “The DMC 150 is configured to coordinate and/or control operations of the DMS 160 and/or DMR 170 via the network 130”); 
receive a media stream from the media source device according to a first media playback protocol, wherein the first networked device is configured to use both the first media playback protocol and a second media playback protocol, wherein the first media playback protocol and the second media playback protocol are incompatible (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol. A command to control an operation of at least one of the plurality of digital media devices is transmitted from the mobile terminal and is received at the digital media control point device via the wireless connection using a second communications protocol that is different from the first communications protocol”; and [0007]: “wireless communication between the mobile terminal and the digital media control point device may be established using an application program interface (API) based on the second communications protocol. The second communications protocol may include commands that correlate to commands defined by the first communications protocol”); 
receive, from the second networked device, a playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, Abstract: “A command to control an operation of at least one of the plurality of digital media devices is transmitted from the mobile terminal and is received at the digital media control point device via the wireless connection using a second communications protocol that is different from the first communications protocol”); 
execute the received playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, [0032]: “The mobile terminal 125 may thereby include a relatively small client application that governs the API and the user interface for communication with the DMC 150, and the DMC 150 may execute the commands received from the mobile terminal 125, as discussed in detail below”); 
convert the received playback command for controlling playback of the media stream according to the second media playback protocol into a converted playback command for controlling playback of the media stream according to the first media playback protocol (see Palm, Abstract: “The received command is correlated to a corresponding command in accordance with the first communications protocol, and is transmitted to the at least one of the plurality of digital media devices via the network using the first communications protocol”; and [0034]: “More particularly, the DMC 150 converts or correlates the received non-DLNA compliant commands to corresponding commands in accordance with the DLNA-complaint protocol used for communication with the other digital media devices on the network 130, and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”); and 
send the converted playback command to the media source device (see Palm, Abstract: “The received command is correlated to a corresponding command in accordance with the first communications protocol, and is transmitted to the at least one of the plurality of digital media devices via the network using the first communications protocol”; and [0034]: “More particularly, the DMC 150 converts or correlates the received non-DLNA compliant commands to corresponding commands in accordance with the DLNA-complaint protocol used for communication with the other digital media devices on the network 130, and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”).
Although Palm teaches determining that the first networked device is the bonded zone coordinator (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol”; and [0003]: “The DMC may be configured to coordinate and/or control operations of the DMS and/or DMR”), Palm does not explicitly teach based on determining, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device.
 Mukerji teaches based on determining that the first networked device is the bonded zone coordinator, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device (see Mukerji, [0069]: “In another illustrative embodiment the requesting device can proactively submit the communication identifier to the media source”; [0075]: “media content options or communication identifiers to distinguish between viewing communities”; and page 10, Claim 13: “second request comprises a requesting device identifier that matches a first device identifier that is associated with the first media content”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Palm in view of Mukerji by implementing based on determining that the first networked device is the bonded zone coordinator, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device.  One would be motivated to do so because Palm teaches of employing identification to select particular servers  (see Palm, [0300]: “a unique and/or permanent identification, which can be used to select a particular server”).

As per claim 15, Palm teaches a method carried out by a first networked device, the method comprising: 
determining that the first networked device is a bonded zone coordinator of a bonded zone comprising the first networked device and a second networked device (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol”; [0003]: “The DMC may be configured to coordinate and/or control operations of the DMS and/or DMR”; and [0030]: “The DMC 150 is configured to coordinate and/or control operations of the DMS 160 and/or DMR 170 via the network 130”); 
receiving a media stream from the media source device according to a first media playback protocol, wherein the first networked device is configured to use both the first media playback protocol and a second media playback protocol, wherein the first media playback protocol and the second media playback protocol are incompatible (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol. A command to control an operation of at least one of the plurality of digital media devices is transmitted from the mobile terminal and is received at the digital media control point device via the wireless connection using a second communications protocol that is different from the first communications protocol”; and [0007]: “wireless communication between the mobile terminal and the digital media control point device may be established using an application program interface (API) based on the second communications protocol. The second communications protocol may include commands that correlate to commands defined by the first communications protocol”); 
receiving, from the second networked device, a playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, Abstract: “A command to control an operation of at least one of the plurality of digital media devices is transmitted from the mobile terminal and is received at the digital media control point device via the wireless connection using a second communications protocol that is different from the first communications protocol”); 
executing the received playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, [0032]: “The mobile terminal 125 may thereby include a relatively small client application that governs the API and the user interface for communication with the DMC 150, and the DMC 150 may execute the commands received from the mobile terminal 125, as discussed in detail below”); 
converting the received playback command for controlling playback of the media stream according to the second media playback protocol into a converted playback command for controlling playback of the media stream according to the first media playback protocol (see Palm, Abstract: “The received command is correlated to a corresponding command in accordance with the first communications protocol, and is transmitted to the at least one of the plurality of digital media devices via the network using the first communications protocol”; and [0034]: “More particularly, the DMC 150 converts or correlates the received non-DLNA compliant commands to corresponding commands in accordance with the DLNA-complaint protocol used for communication with the other digital media devices on the network 130, and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”); and 
sending the converted playback command to the media source device (see Palm, Abstract: “The received command is correlated to a corresponding command in accordance with the first communications protocol, and is transmitted to the at least one of the plurality of digital media devices via the network using the first communications protocol”; and [0034]: “More particularly, the DMC 150 converts or correlates the received non-DLNA compliant commands to corresponding commands in accordance with the DLNA-complaint protocol used for communication with the other digital media devices on the network 130, and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”).
Although Palm teaches determining that the first networked device is the bonded zone coordinator (see Palm, Abstract: “The digital media control point device is configured to communicate with the plurality of digital media devices via the network using the first communications protocol”; and [0003]: “The DMC may be configured to coordinate and/or control operations of the DMS and/or DMR”), Palm does not explicitly teach based on determining, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device.
 Mukerji teaches based on determining that the first networked device is the bonded zone coordinator, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device (see Mukerji, [0069]: “In another illustrative embodiment the requesting device can proactively submit the communication identifier to the media source”; [0075]: “media content options or communication identifiers to distinguish between viewing communities”; and page 10, Claim 13: “second request comprises a requesting device identifier that matches a first device identifier that is associated with the first media content”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Palm in view of Mukerji by implementing based on determining that the first networked device is the bonded zone coordinator, transmit, to a media source device, a networked device identity, wherein the networked device identity references the first networked device and the second networked device.  One would be motivated to do so because Palm teaches of employing identification to select particular servers  (see Palm, [0300]: “a unique and/or permanent identification, which can be used to select a particular server”).

INDEPENDENT:
As per claims 2, 9, and 16, which respectively depend on claims 1, 8, and 15, Palm further teaches wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first networked device to: receive metadata including information about the media stream from the media source device according to the first media playback protocol (see Palm, [0036]: “In particular, in the above example, the DMC 150 may extract metadata that indicates the available digital media content stored in the DMS 160, and may transmit only the metadata to the mobile terminal 125 in response to receiving the browse command”; and [0057]: “For example, where the original command from the mobile terminal at block 610 was a request to browse available media content on a particular DMS, metadata representing the available media content on the specified DMS is received from the DMC at block 645 and is displayed on the mobile terminal at block 650”).
As per claims 3, 10, and 17, which respectively depend on claims 2, 9, and 16, Palm further teaches wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first networked device to: send the metadata to a control device according to the second media playback protocol, wherein the control device is configured to display an indication of the playback of the media stream by the first networked device based on the metadata (see Palm, [0036]: “In particular, in the above example, the DMC 150 may extract metadata that indicates the available digital media content stored in the DMS 160, and may transmit only the metadata to the mobile terminal 125 in response to receiving the browse command”; and [0057]: “For example, where the original command from the mobile terminal at block 610 was a request to browse available media content on a particular DMS, metadata representing the available media content on the specified DMS is received from the DMC at block 645 and is displayed on the mobile terminal at block 650”).
As per claims 5, 12, and 19, which respectively depend on claims 1, 8, and 15, Palm further teaches wherein the program instructions that, when executed by at least one processor, cause the first networked device to determine that the first networked device is the bonded zone coordinator comprise program instructions that, when executed by at least one processor, cause the first networked device to: compare a first device identifier of the first networked device with a second device identifier of the second networked device (see Palm, [0300]: “a unique and/or permanent identification, which can be used to select a particular server”).
As per claims 6 and 13, which respectively depend on claims 1 and 8, Palm further teaches wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first networked device to: 
receive, from a control device configured to control media playback by the first and second networked devices, a second playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, Abstract: “A command to control an operation of at least one of the plurality of digital media devices is transmitted from the mobile terminal and is received at the digital media control point device via the wireless connection using a second communications protocol that is different from the first communications protocol”); 
execute the received second playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, Abstract: “The received command is correlated to a corresponding command in accordance with the first communications protocol”; and [0034]: “The DMC 150 executes the commands received from the mobile terminal 125 via the wireless connection 105 using its protocol stack”); 
convert the received second playback command for controlling playback of the media stream according to the second media playback protocol into a second converted playback command for controlling playback of the media stream according to the first media playback protocol (see Palm, [0034]: “More particularly, the DMC 150 converts or correlates the received non-DLNA compliant commands to corresponding commands in accordance with the DLNA-complaint protocol used for communication with the other digital media devices on the network 130”); and 
send the second converted playback command to the media source device  (see Palm, Abstract: “and is transmitted to the at least one of the plurality of digital media devices via the network using the first communications protocol”; and [0034]: “and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”).
As per claims 7 and 14, which respectively depend on claims 1 and 8, Palm further teaches wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first networked device to: send, to the second networked device, the second playback command for controlling playback of the media stream according to the second media playback protocol (see Palm, [0034]: “and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”).
As per claim 20, which depends on claim 15, Palm teaches further comprising: receiving, from a control device configured to control media playback by the first and second networked devices, a second playback command for controlling playback of the media stream according to the second media playback protocol; executing the second playback command for controlling playback of the media stream according to the second media playback protocol; sending, to the second networked device, the second playback command for controlling playback of the media stream according to the second media playback protocol; converting the second playback command for controlling playback of the media stream according to the second media playback protocol into a second converted playback command for controlling playback of the media stream according to the first media playback protocol; and sending the second converted playback command to the media source device (see claim 6 and claim 7 rejections above).

6.	Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2009/0268754) and Mukerji et al. (US 2014/0237503), and still further in view of Oren (US 2015/0131643).
As per claims 4, 11, and 18, which respectively depend on claims 1, 8, and 15, Palm further teaches wherein the program instructions that, when executed by at least one processor, cause the first networked device to receive the media stream comprise program instructions that, when executed by at least one processor, cause the first networked device to: receive a first media stream for playback with a second media stream received by the second networked device from the media source device according to the first media playback protocol (see Palm, Abstract: “The received command is correlated to a corresponding command in accordance with the first communications protocol, and is transmitted to the at least one of the plurality of digital media devices via the network using the first communications protocol”; [0003]: “The DMR may be configured to render or playback the digital multimedia data on an output device… The DMR may thereby fetch the indicated media from the DMS (for example, as a continuous stream), and the media may be rendered on a stereo or monitor connected to the output of the DMR”; and [0034]: “The commands may further include specific commands to control operation of the selected renderer 170 and/or output device 145, such as play, stop, pause, rewind, fast forward, skip forward, skip backward, set volume, get current DMR status, get events (from the current selected DMS and/or DMR), ask if DMR can play specific content, configure DMR (e.g., resolution, audio quality, equalizer mode, etc.), and/or other short commands. The DMC 150 executes the commands received from the mobile terminal 125 via the wireless connection 105 using its protocol stack… and transmits the corresponding commands to the specified one(s) of the digital media devices on the network 130 using the DLNA-compliant protocol”).
Palm and Mukerji do not explicitly teach that the first media stream and the second media stream are received for playback in synchrony.
Oren teaches that the first media stream and the second media stream are received for playback in synchrony (see Oren, pages 5-6, claim 9: “a plurality of mapper physical layer devices (PHYs) configured to perform a first protocol conversion of a plurality of serial input data streams that is formatted according to a first wired communication protocol to provide a plurality of output data streams that is formatted according to a second wired communication protocol; a plurality of switches configured to operate in accordance with the first wired communication protocol, each of the plurality of switches being coupled to a corresponding mapper PHY from among the plurality of mapper PHYs; and a reference module configured to synchronize the plurality of output data streams to a common reference clock”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Palm and Mukerji in view of Oren so that the first media stream and the second media stream are received for playback in synchrony.  One would be motivated to do so because synchronization of media streams from various reception means is well known, routine and conventional for proper media playback at its destination.


Conclusion
7.	For the reasons above, claims 1-20 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443